DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over LeFevre (US 9,796,546) in view of Wanibuchi (US 2014/0267524).
With regard to claim 1, LeFevre discloses a printing system (120), comprising:
an ink deposition assembly comprising one or more printheads (124) arranged to eject ink to a deposition region of the ink deposition assembly [area underneath printhead; Fig. 2];
a media transport device [Fig. 3] comprising a vacuum source, a vacuum plenum and a movable support surface (118), the media transport device configured to hold a print medium (128) against the movable support surface and transport the print media along a process direction through the deposition region [Fig. 3], the vacuum suction being communicated from the vacuum source to the holes (144) via the vacuum plenum.
LeFevre does not disclose an airflow control system comprising a damper arranged in the vacuum plenum, the damper having an adjustable impedance to airflow through the damper between the vacuum source and the holes, wherein the airflow control system is configured to adjust the impedance of the damper based on a detected condition of the printing system. a configure that is moveable in the cross-process direction, the damper arranged to block airflow through a subset of the holes, the subset varying based on a position of the damper; and an actuator operably coupled to the damper and configured to move the damper.
However, Wanibuchi teaches an airflow control system (50) comprising a damper (123) arranged in a vacuum plenum (34), the damper having an adjustable impedance to airflow through the damper between the vacuum source [suction fan] and holes (83) [Fig. 9 & Fig. 10], wherein the airflow control system is configured to adjust the impedance of the damper based on a detected condition of the printing system [based on type of roll paper (P), the shutters (85) are selectively open or closed; Para. 0076].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the airflow control system of Wanibuchi to the printing system of LeFevre in order to increase ink landing accuracy and improve print quality.
With regard to claim 2, LeFevre’s modified printing system discloses all the limitations of claim 1, and Wanibuchi also discloses wherein the airflow control system is configured to dynamically adjust the impedance of the damper based on the detected condition. [Fig. 10]
With regard to claim 8, LeFevre’s modified printing system discloses all the limitations of claim 1, and Wanibuchi also discloses wherein the detected condition comprises one or more of image content, print media type, or a system setting associated with a current print job. based on type of roll paper (P), the shutters (85) are selectively open or closed; Para. 0076]
With regard to claim 9, LeFevre’s modified printing system discloses all the limitations of claim 1, and Wanibuchi also discloses further comprising: a plurality of dampers [Fig. 10], the damper being one of the plurality of dampers [Fig. 10]; and wherein the vacuum plenum is separated, at least in part by the plurality of dampers, into a first compartment fluidically coupled to the vacuum source and a second compartment fluidically coupled to the holes of the movable support surface [Fig. 10], wherein the first compartment and the second compartment are configured to be placed in fluidic communication through the dampers [Fig. 10].
With regard to claim 10, LeFevre’s modified printing system discloses all the limitations of claim 1, and Wanibuchi also discloses further comprising: wherein the vacuum plenum is separated, at least in part by the damper, into a first compartment fluidically coupled to the vacuum source and a second compartment fluidically coupled to the holes of the movable support surface, wherein the first compartment and the second compartment are configured to be placed in fluidic communication through the damper [Fig. 10].
With regard to claim 11, LeFevre’s modified printing system discloses all the limitations of claim 1, and Wanibuchi also disclose wherein the damper is at least one of an iris damper, a sliding shutter damper, a blade damper, or a butterfly flat dish damper [includes a rotatable damper plate; Paras. 0081-0082].
With regard to claim 12, LeFevre’s modified printing system discloses all the limitations of claim 1, and Wanibuchi also discloses wherein the damper comprises one or more apertures (122) [air channels; Para. 0081] and the air flow control system is configured to adjust the impedance of the damper by adjusting a size of the one or more apertures [Para. 0082].
With regard to claim 13, LeFevre’s modified printing system discloses all the limitations of claim 12, and Wanibuchi also discloses wherein the airflow control system further comprises an actuator (127) [damper operator; Para 0082] operably coupled to the damper, the actuator configured to adjust the size of the one or more apertures.
With regard to claim 14, LeFevre’s modified printing system discloses all the limitations of claim 1, and LeFevre also discloses wherein the vacuum plenum comprises a vacuum platen(140) supporting the movable support surface [Fig. 3], the vacuum platen comprising platen holes (144) configured to fluidically communicate the vacuum suction to the holes in the movable support surface [Fig. 3]; and wherein the movable support surface comprises a belt (118) configured to move relative to the vacuum platen. [Fig. 3]
With regard to claim 15, LeFevre disclose a method, comprising: 
transporting one or more print media (128) through a deposition region of a printhead (124) [area underneath printhead; Fig. 3] of a printing system, wherein the print media are held during the transporting against a movable support surface (118) [belt] of a media transport device via vacuum suction [vacuum forces; Fig. 3] through holes (112) [belt perforations; Fig. 4] in the media transport device, the vacuum suction being communicated from a vacuum source (150) to the holes via a vacuum plenum(140) [vacuum platen; Fig. 4, Fig. 5];
ejecting print fluid [ink] from the printhead to deposit the ink to the print media in the deposition region.
LeFevre’s does not teach controlling an airflow control system to dynamically adjust an impedance of a damper arranged in the vacuum plenum based on a detected condition of the printing system, the impedance of the damper controlling airflow between the vacuum source and the holes.
However, Wanibuchi teaches an airflow control system (50) to dynamically adjust an impedance of a damper (123) arranged in a vacuum plenum (34) based on a detected condition of the printing system, the impedance of the damper controlling airflow between the vacuum source and the holes [based on type of roll paper (P), the shutters (85) are selectively open or closed; Para. 0076].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to control the airflow system of LeFevre to adjust an impedance of a damper
With regard to claim 16, LeFevre’s modified method discloses all the limitations of claim 15, and Wanibuchi also discloses wherein dynamically adjusting the impedance of the damper includes adjusting a size of one or more apertures of the damper using an actuator operably coupled to the damper [Para. 0081-0082].

Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over LeFevre (US 9,796,546) in view of Wanibuchi (US 2014/0267524)  as applied to claim 1 above, and further in view of Arredondo (WO 2017/054835).
With regard to claim 3, LeFevre’s modified printing system discloses all the limitations of claim 1, but does not disclose a pressure sensor in the vacuum plenum, the pressure sensor configured to sense pressure in the vacuum plenum, wherein the detected condition comprises the pressure sensed by the pressure sensor.
However, Arredondo teaches a pressure sensor (50) in a vacuum plenum (10) and a detected condition comprises a pressure sensed by the pressure sensor [detecting the presence of print media if the pressure sensor measures an air pressure below a predetermined threshold; Abstract].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a pressure sensor to the vacuum plenum of LeFevre as taught by Arredondo in order to detect a print media jam as soon as possible, to reduce risk of potential damage to printheads or print media advance mechanism [Arredondo – Para. 0013]
With regard to claim 4, LeFevre’s modified printing system discloses all the limitations of claim 3, and Wanibuchi also disclose wherein the airflow control system is configured to adjust the impedance of the damper to maintain a target pressure in the vacuum plenum [damper shutters are opened and closed; Para. 0076]].
With regard to claim 5, LeFevre’s modified printing system discloses all the limitations of claim 3, and Wanibuchi also discloses wherein the vacuum plenum is separated, at least in part by the damper, into a first compartment fluidically coupled to the vacuum source and a second compartment fluidically coupled to the holes of the movable support surface, wherein the first compartment and the second compartment are configured to be placed in fluidic communication through the damper [Fig. 10] but dos not disclose wherein the pressure sensor is in the second compartment .
However, it would have been obvious to one or ordinary skill in the art  at the time the invention was made to place the pressure sensor in the second compartment of Wanibuchi, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over LeFevre (US 9,796,546) in view of Wanibuchi (US 2014/0267524)  as applied to claim 1 above, and further in view In view of Liu (US 10358307 B1)
With regard to claim 6, LeFevre’s modified printing system discloses all the limitations of claim 1, but does not disclose wherein the detected condition comprises an amount of the holes of the movable support surface that are currently covered by the print media.
However, Liu teaches a detection condition comprising an amount of holes of a movable support surface that are currently covered by print media [sensor signals drop when perforation (120) within apertures (114) are covered by the sheet (130) and when perforations begin to be revealed; Fig. 6A]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the detected condition comprise amount of holes covered by print media in order to have accurate determination of a paper edge position.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over LeFevre (US 9,796,546) in view of Wanibuchi (US 2014/0267524)  in view of Liu (US 10358307 B1) as applied to claim 6 above, and further in view In view of Bober (US 2010/0276879).
With regard to claim 7, LeFevre’s modified printing system discloses all the limitations of claim 6, but does not disclose adjusting the impedance of the damper in response to a change in the amount of the holes of the movable support surface that are currently covered by the print media so as to maintain a target pressure in the vacuum plenum.
However, Bober teaches adjusting an impedance of a damper (60) [shutter plate; Para. 0025] in response to a change in the amount of holes of the movable support surface that are currently covered by the print media so as to maintain a target pressure in the vacuum plenum [shutter plate is moved to allow vacuum pressure access to plenum holes in response to a sheet that covers Sectors 1-3; Para. 0025].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to control flow loss around undersized media and blower size is minimized. [Bober-Para. 0025]

Claim(s) 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over LeFevre (US 9,796,546) in view of Wanibuchi (US 2014/0267524) as applied to claim 15 above, and further in view Hoover (US 2011/0292145).
With regard to claim 19, LeFevre’s modified method discloses all the limitations of claim 15 but does not disclose determining a number, a size, or both a number and a size of the print media currently being transported by the movable surface, the detected condition comprising the number, the size, or both the number and size of the print media; wherein dynamically adjusting an impedance of a damper by adjusting the impedance of the damper in response to a change in a number, a size, or both the number and size of a print media.
However, Hoover teaches detecting size and dimension information of a printable medium transported by a transport surface and a vacuum system that creates a vacuum pressure based on dimensions of the printable medium.  The vacuum system has at least one adjustable baffle configuration to change a dimension of the vacuum system based on a dimension of the printable medium. [Para. 0012]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine size and dimension information of a print media being transported by a movable surface and adjusting impedance of damper in response to change in size an dimension information, in order to protect media from coming into contact with a print head due to air leakage around the corners and edges of print medium. [Hoover-Para. 0007]
With regard to claim 20, LaFerve’s method discloses all the limitations of claim 15 but does not disclose further comprising: determining image content, print media type, or a system setting associated with a current print job, the detected condition comprising one or more of the image content, the print media type, or the system setting, wherein dynamically adjusting an impedance of a damper by adjusting the impedance of the damper in response to a change in one or more of an image content, a print media Claim type, or a system setting.
However, Hoover teaches detecting print media type [dimension information] of a printable medium transported by a transport surface and a vacuum system that creates a vacuum pressure based on dimensions of the printable medium.  The vacuum system has at least one adjustable baffle configuration to change a dimension of the vacuum system based on a dimension of the printable medium. [Para. 0012]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine dimension information of a print media being transported by a movable surface and adjusting impedance of damper in response to change in size an dimension information, in order to protect media from coming into contact with a print head due to air leakage around the corners and edges of print medium. [Hoover-Para. 0007]

Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 is objected to because the prior art does not teach or make obvious dynamically adjusting an impedance of a damper by adjusting the impedance of the damper to maintain a sensed pressure at or near a target pressure.
Claim 18 is objected to because the prior art does not teach or make obvious determining an amount of covered holes of a movable support surface that are currently covered by a print media, the detected condition comprising the amount of the covered holes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853